       Case: 1:19-cv-02519-JPC Doc #: 8 Filed: 01/30/20 1 of 2. PageID #: 107




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

LEONARD MAZZOLA,                              )       CASE NO: 1:19-cv-02519
                                              )
       Plaintiff,                             )       JUDGE JAMES S. GWIN
                                              )
v.                                            )       STIPULATED MOTION FOR
                                              )       DEFENDANTS ANTHONY
ANTHONY TOGLIATTI, et al.,                    )       TOGLIATTI, MICHAEL KILBANE,
                                              )       GREGORY O’BRIEN AND CITY OF
       Defendants.                            )       INDEPENDENCE FOR LEAVE TO
                                              )       PLEAD

       Pursuant to Fed. R. Civ. P. 6(b)(1)(A), Defendants Anthony Togliatti, Michael Kilbane,

Gregory O’Brien, and the City of Independence respectfully request an additional seven (7)

days, until and including February 7, 2020, to answer or otherwise respond to the Plaintiff’s First

Amended and Supplemental Complaint. Defendants and their defense counsel submit that a

seven (7) day extension is necessary to investigate Plaintiff’s new claims and additional

allegations and to prepare an appropriate pleading. Defendants state that the short extension of

time will not delay this case, as the parties have already begun engaging in written discovery and

no case schedule has been set at this time.

       In addition, Plaintiff’s counsel, Ashlie Sletvold, has given her approval for a seven (7)

day extension. Defendants thus respectfully request through and including February 7, 2020 to

answer or respond to Plaintiff’s First Amended and Supplemental Complaint.




                                                  1
       Case: 1:19-cv-02519-JPC Doc #: 8 Filed: 01/30/20 2 of 2. PageID #: 108




Respectfully submitted,



/s/ Ashlie Case Sletvold (per email consent)         /s/ Maia E. Jerin
ASHLIOE CASE SLETVOLD(0079477)                       MONICA A. SANSALONE (0065143)
SUBODH CHANDRA (0069233)                             STEVEN D. STRANG (0085444)
BRIAN BARDWELL (0098423)                             MAIA E. JERIN (0092403)
The Chandra Law Building                             Gallagher Sharp LLP
1265 W. 6th St., Ste. 400                            Sixth Floor Bulkley Building
Cleveland, OH 44113-1326                             1501 Euclid Avenue
(216) 578-1700 Telephone                             Cleveland, OH 44115
(216) 578-1800 Facsimile                             (216) 241-5310 Telephone
E-Mail: Ashlie.Sletvold@ChandraLaw.com               (216) 241-1608 Facsimile
           Subodh.Chandra@ChandraLaw.com             E-Mail: msansalone@gallaghersharp.com
           Brian.Bardwell@ChandraLaw.com                       sstrang@gallaghersharp.com
Counsel for Plaintiff Leonard Mazzola                          mjerin@gallaghersharp.com
                                                     Counsel for Defendants



                                CERTIFICATE OF SERVICE

        I hereby certify that on the 30th day of January, 2020, a copy of the foregoing was filed
electronically. Notice of this filing will be sent to all parties by operation of the Court’s
electronic system. Parties may access this filing through the Court’s system.


                                               /s/Maia E. Jerin
                                               MONICA A. SANSALONE (0065143)
                                               STEVEN D. STRANG (0085444)
                                               MAIA E. JERIN (0092403)
                                               Counsel for Defendants




                                                 2
